Citation Nr: 1111627	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits for the appellant.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member was on active duty from March 1970 to November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 Special Apportionment Decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that additional evidence was received from the appellant subsequent to RO's last consideration of the evidence of record in August 2009.  She also submitted a waiver of initial RO review of the new evidence.  The evidence will therefore be considered in this decision. 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Prior to July 8, 2008, the appellant and the service member had been married.

2.  At the time of the divorce, the appellant and the service member did not have a minor child and neither party was awarded child support in the divorce decree.

3.  From January [redacted], 2008, to July 8, 2008, the service member provided the appellant some type of support.  

4.  Prior to July 8, 2008, the appellant did not demonstrate a financial hardship to the extent that would warrant a special apportionment.





CONCLUSION OF LAW

The criteria for an apportionment of the service member's disability compensation benefits to the appellant on behalf of herself are not met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.450, 3.451 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2010).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2010).  The applicable contested claims procedures were followed in this case.  That is, the RO ensured that appropriate notification was dispatched to each of the parties to the contested claim.  The RO provided both parties (the Veteran and his divorced wife with notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.  The claim was subsequently readjudicated; and, thus, any presumed prejudice associated with any perceived delayed timing is rebutted.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

After sending many requests, VA has obtained financial information from only the appellant.  The Veteran has chosen not to provide any financial information with respect to his monthly earnings and expenses.  Additionally, both parties were afforded the opportunity (if desired) to give testimony at a hearing - an option that neither party availed themselves thereto.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and neither party has contended otherwise.  The Board therefore concludes that neither party is prejudiced by a decision on the claim at this time.

The Board further recognizes that the service member has not had the opportunity to review evidence submitted by the appellant in November 2009.  However, for the reasons explained more fully below, the Board is denying the appellant's claim for an apportionment.  Such a decision is fully favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran, and the Board may proceed with appellate review.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5307 (West 2002), if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) (2010) provides that an apportionment may be paid to the veteran's spouse if they are not residing together and for the veteran's child if the child is not in the veteran's custody, and the veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2010).  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2010).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

The service member and the appellant were married on October [redacted], 1990.  They had one son who was born in February 1988.  On January [redacted], 2008, the parties separated from one another.  The appellant requested an apportionment of her husband's VA compensation benefits award.  She asked for monies on her own behalf admitting that the child of marriage was no longer a minor and not living with her husband.  

Prior to the separation, the service member was in receipt of a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU).  This rating went into effect on August 25, 2006.  The service member's service-connected disabilities and the disability rating assigned thereto are as follows:

Posttraumatic stress disorder (PTSD)	70 percent
Diabetes mellitus				10 percent
Scar of the right neck			0 percent
Residuals, ganglion cyst			0 percent

On July 8, 2008, the appellant and the Veteran were divorced.  In the divorce papers, the Veteran was assigned certain financial obligations as was the appellant.  It appears that it is from those financial obligations, some of them entered into prior to the appellant and Veteran separating, that has brought this claim for apportionment forward.

The appellant has reported that her husband is responsible for paying her alimony in the amount of $1250.00 (US dollars) and that, at that time, he has paid her that amount.  A further review of the appellant's and the Veteran's income and expenses reveals the following:


Veteran
Appellant
VA Award or Compensation Benefits (in US dollars)
$2419.00
$0.00
Other Monthly Income (in US dollars)
$0.00
$3583.93
Total Monthly Income (in US dollars)
$2419.00
$3583.93
Monthly Expenses (in US dollars)
$0.00
$4152.00
Net Income After Expenses (in US dollars)
$0.00
$-568.07
Liquid Assets (in US dollars)
$0.00
$21,200.00
Other Assets (in US dollars)
$0.00
$0.00

The appellant provided comments with respect to her financial information.  She claimed that while she and the Veteran were married, they entered into a number of financial agreements, some of which she was responsible therefor.  She stated that she was unable to pay all of those bills and asked for monies from the Veteran.  She stated that she was living in financial hardship circumstances.

In response, the Veteran has been silent.  

The appellant provided additional information to the VA that indicated that the Veteran had been providing to the appellant some monies.  Her complaint was that he was not consistent in the supplying of said monies and that he was not abiding by his responsibilities per the divorce decree.  

At this juncture, the Board notes that the Veteran is required to pay monies to the appellant following the divorce.  However, the remedy for receiving those monies is not through an apportionment; it is through the state courts.  Yet, the Board must consider whether an apportionment was warranted prior to the date of the divorce.

The initial issue is whether the Veteran was reasonably discharging his responsibility for the appellant prior to the divorce in July 2008.  The record demonstrates that the appellant was receiving stipends from the Veteran during the period of separation.  Although the Veteran may not have been timely in his payments, he still did provide funds to the appellant.  This amount, $1250.00 (US dollars) appears to be a credible financial amount for monthly expenses for the appellant.  The Board notes that this amount totaled approximately 1/2 of the Veteran's VA benefits.  As such, the Board finds that the veteran was reasonably discharging his responsibility for the appellant during the period in question.  As a result, the Board finds no basis to award the appellant apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450 (2010).

Yet, the appellant may be eligible for receipt of a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2010).  In order for a special apportionment to be warranted, hardship must be shown to exist.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses.  Such deprivations are not shown in this case, and there is no hardship.  The Veteran was providing for these necessities in the amount of $1250.00 (US dollars).  Consequently, a special apportionment under 38 C.F.R. § 3.451 (2010) is not warranted.

For the foregoing reasons, the Board concludes that the criteria for an apportionment of the Veteran's VA compensation benefits to the appellant on her own behalf are not met.  38 C.F.R. §§ 3.450, 3.451 (2010).


ORDER

Entitlement to an apportionment of the Veteran's VA disability compensation benefits for the appellant is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


